     Case 3:20-cv-00335-K Document 1 Filed 02/11/20                  Page 1 of 14 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                   §
PAUL TREPAGNIER                                    §
                                                   §           CIV. A. NO. __________________
       Plaintiff,                                  §
                                                   §           JURY DEMANDED
v.                                                 §
                                                   §
BDO USA LLP,                                       §
                                                   §
       Defendant.                                  §

                      ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       Paul Trepagnier (“Trepagnier”) brings this complaint, seeking a declaratory judgment

against BDO USA LLP, (“BDO”) pursuant to 28 U.S.C. §2201 and §2202, and Federal Rule of

Civil Procedure 57. Additionally, after Trepagnier has exhausted his administrative pre-requisites,

he plans on filing additional claims of age and gender discrimination and retaliation arising under

the Age Discrimination in Employment Act (“ADEA”) 29 U.S.C. §623 et seq, and Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., and the Texas Commission on

Human Rights Act, TEX. LAB. CODE § 21.001, et seq (hereinafter the “TCHRA”). Because his

discrimination and retaliation claims are related to the declaratory relief sought in this Complaint,

Trepagnier provides background on those future claims within this Complaint and will seek leave

to amend this complaint to add such claims in the future.

                          PARTIES, JURISDICTION, AND VENUE

1.     Trepagnier is a male. Trepagnier is a United States citizen and he resides in Dallas, Texas

and was living in the same location at the time of the events giving rise to this litigation.




Original Complaint and Jury Demand                                                       Page 1 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20                  Page 2 of 14 PageID 2



2.      BDO is a foreign limited liability partnership with over 5000 employees and locations

throughout Texas and the United States. BDO’s principle offices are in Chicago, but Trepagnier

worked out of BDO’s Dallas office. BDO can be served via its registered agent of service

Corporation Service Company, 211 E 7th St., Suite 620, Austin TX 78701-3218.

3.      This court has jurisdiction to hear the merits of Trepagnier’s claims under 28 U.S.C. §§

1331 and 1332.

4.      A substantial portion of the acts and omissions underlying Trepagnier’s claims—including

his unlawful termination and post EEOC charge retaliation—occurred in the Northern District of

Texas. Venue is proper in this district and division under 28 U.S.C. § 1391.

                                 FACTUAL BACKGROUND

5.      BDO terminated Trepagnier on December 31, 2019.

6.      Trepagnier, a male, was 60 years old at the time BDO terminated him.

7.      Until his termination, Trepagnier was an outstanding employee for BDO.

8.      Trepagnier began his employment with BDO in January 2011.

9.      BDO hired Trepagnier as a “Tax Partner” when he was 51 years old.

10.     Despite his title of “partner,” Trepagnier was an employee for the purposes of statutory

coverage under the ADEA, Title VII, and the Texas Labor Code with respect to discriminatory

and retaliatory actions against him by BDO.

11.     The test for whether a person is an “employee” or a non-employee for purpose of state and

federal law prohibiting employment discrimination is a fact specific, functional test, focused

primarily on whether that person is free from control or direction.




Original Complaint and Jury Demand                                                  Page 2 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20                Page 3 of 14 PageID 3



12.     Under the United States Supreme Court decision in Clackamas Gastroenterology

Associates, P.C. v. Wells, 538 U.S. 440 (2003) and under the guidelines of the EEOC in its

Compliance Manual, Trepagnier clearly was an employee, covered by federal civil rights statutes.

13.     Throughout his employment with BDO, Trepagnier never had “control” of BDO. He had

a “job” and BDO treated him as an “employee” regardless of his “partner” title.

14.     While a small number of top equity-leadership partners at BDO ran the firm and are not

employees of BDO, the factors used by the EEOC and under the TCHRA to determine whether,

regardless of title (such as independent contractor or partner) a worker is an “employee” indicate

Trepagnier was an employee, from the time he started work in January 2011 until BDO terminated

him on December 31, 2019.

15.     These are the bullet points in the EEOC COMPLIANCE MANUAL: Number 915.003 as

found at https://www.eeoc.gov/policy/docs/threshold.html#2-III-A-1-d:

           •   Whether the organization can hire or fire the individual or set the rules and
               regulations of the individual’s work

           •   Whether and, if so, to what extent the organization supervises the individual’s work

           •   Whether the individual reports to someone higher in the organization

           •   Whether and, if so, to what extent the individual is able to influence the
               organization

           •   Whether the parties intended that the individual be an employee, as expressed in
               written agreements or contracts

           •   Whether the individual shares in the profits, losses, and liabilities of the
               organization

16.     The same EEOC COMPLIANCE MANUAL states as an example:

        Example 1 – CP works for an accounting firm and has the title of partner. The firm
        pays CP a salary, and CP is supervised by an individual at a higher level. CP
        receives a share of the firm’s profits in addition to his salary, but he does not have



Original Complaint and Jury Demand                                                      Page 3 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20              Page 4 of 14 PageID 4



        any input into decisions made by the firm, which are made by higher-level partners.
        While CP has the title of partner, he is in fact an employee.

17.     As evidenced by his unilateral termination, BDO could hire and fire Trepagnier and set the

        rules and regulations of his work.

18.     BDO also supervised Trepagnier’s work at BDO.

19.     At all times at BDO, Trepagnier reported to someone higher in BDO.

20.     At the time of his termination by BDO, Trepagnier had the following reporting structure:

        a.     Trepagnier reported to Randy Wright, Tax Office Managing Partner for the
               Dallas Office;

        b.     Randy Wright reported to Ron Martin, Southwest Regional Managing
               Partner for Tax;

        c.     Ron Martin reported to Matt Becker, Managing Partner of Tax;

        d.     Matt Becker reported to Stephen Ferrara, Chief Operating Officer;

        e.     Steve Ferrara reported to Wayne Berson, Chief Executive Officer; and

        f.     Wayne Berson reported to the Board of Directors

21.     While employed at BDO, Trepagnier effectively had no ability to influence the

organization. On the national level:

        a.     The Executive Team and the BDO Board controlled BDO;

        b.     Although partners could vote on who became Board members, the
               nomination process was controlled by BDO because anyone running for the
               Board must be approved by a subcommittee of current Board members (i.e.
               it is a closed process); and

        c.     Trepagnier’s ownership percentage was so small and insignificant, less than
               one percent (0.2576%), that he could not influence BDO decision-making
               on a National level.

22.     While employed at BDO, Trepagnier effectively had no ability to influence the

organization. On the Dallas Office level:




Original Complaint and Jury Demand                                                   Page 4 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20               Page 5 of 14 PageID 5




        a.      Trepagnier could not hire or fire any employee. Randy Wright decided who
                to hire, fire, promote or demote.

        b.      Trepagnier could not decide how to spend any marketing, business
                development or operational or operating funds without getting the
                permission of Randy Wright.

23.     On written agreements (Statement of Work and Tax Agreements (T&C), Trepagnier did

sign as a partner of BDO but with the significant restrictions. Trepagnier was not authorized to

sign any other contracts on behalf of BDO (i.e. he could not sign leases, purchase orders, etc.)

24.     BDO sets the Quality Control (“QC”) policies that govern when employees and “partners”

can accept a new client. Employees and “partners” must go through a client acceptance process.

25.     BDO Legal determines the Statements of Work and Tax Agreement language (Terms and

Conditions) and employees and “partners” must use these documents for client work.

26.     If any deviation is requested by clients of BDO, BDO Legal must approve such deviations.

27.     BDO National QC determines what documentation employees and “partners” must have

to sign tax returns or take tax positions for clients.

28.     For audit clients that employees and “partners” prepare and/or review tax provisions for

BDO, BDO’s National Audit determines the documentation that is required before there can be

approval and sign-off for clients’ financial statements.

29.     If a BDO “partner” does not follow the QC, Legal Terms for client work, or audit

documentation they may be reprimanded or fired.

30.     While Trepagnier shared in profits, losses and liabilities, he did so with significant

restrictions.

31.     The BDO partnership agreement spells out profit sharing, and the BDO Executive Team

and Board determined partner unit allocation (units determine our percentage of profits).




Original Complaint and Jury Demand                                                    Page 5 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20              Page 6 of 14 PageID 6



32.     The BDO executive team established a bonus policy several years ago that allowed them

to award themselves, Board members, and Regional and Office Leadership with bonuses if certain

financial targets were met.      The Executive Team, Board, and Regional Leadership gets the

majority of this bonus pool.

33.     Randy Wright would determine if Trepagnier and other tax partners would get bonuses

each year based on Dallas Tax Department performance vs. Forecast. This was completely at

Randy Wright’s discretion.

34.     Under Clackamus and under the EEOC guidelines, no one factor is determinative, and the

fact finder looks at all factors, and most particularly whether the worker has “control” of the

business entity – which clearly, Trepagnier did not. Clackamus and EEOC guidelines are

applicable under the TCHRA.

35.     In July 2015 (when Trepagnier was 55 years old), as a result of his excellent performance,

BDO promoted him to the position of Dallas Office Managing Partner (OMP) – Tax. Scott

Hendon (who hired Trepagnier in 2011), the SW Regional Managing Partner and OMP of Dallas,

was asked to focus on his Regional role and asked Trepagnier to assume the OMP role. In 2016,

Ron Martin was named the Managing Partner for the Southwest Region in a restructuring of

BDO’s Leadership, and Scott Hendon reported to Ron Martin. In approximately 2018, Scott

Hendon assumed a new role as Leader for the Private Equity Industry Group and as BDO’s

International Liaison partner.

36.     BDO replaced Trepagnier as Dallas OMP by Randy Wright effective January 1, 2018.

Randy Wright was the manager who rated Trepagnier “Very Successful” on his BDO Annual

Performance Review for the fiscal year ending June 30, 2018.            All Trepagnier’s annual




Original Complaint and Jury Demand                                                   Page 6 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20               Page 7 of 14 PageID 7



performance reviews with BDO through June 30, 2018 provided him a rating of “Very Successful”

or the equivalent rating.

37.     Trepagnier’s career with BDO went very well until BDO management suddenly tried to

force Trepagnier to resign his employment beginning in late September 2019.

38.     BDO then terminated Trepagnier employment on December 31, 2019 based on age and sex

discrimination and retaliation for his complaint of age discrimination.

39.     On September 27, 2019, Randy Wright and Ron Martin met with Trepagnier to discuss his

performance for the June 30, 2019 fiscal year. Trepagnier had previously submitted his self-

evaluation and rated himself as “Very Successful”, the 2nd highest performance rating. Trepagnier

also submitted spreadsheets that documented his performance (using a format Randy Wright had

provided and asked Trepagnier and others to use). Trepagnier noted that he had met and exceeded

most of his goals for the period up to June 30, 2019.

40.     On September 27, 2019, Trepagnier learned that Randy Wright rated Trepagnier as “At

Risk”, the lowest performance rating. Wright did not present Trepagnier with a copy of the

performance review until several hours after the meeting.

41.     On October 1, 2019, Randy Wright promoted Carrie Burnett, a female partner in her mid

30’s.

42.     On October 16, 2019, Randy Wright also hired Kristie Gibson (who upon information and

belief is in her 50’s) as a tax partner.

43.     Randy Wright, because of his preference for working with women, made the promotion

and hire of Ms. Burnett and Ms. Gibson.

44.     On October 21, 2019, Trepagnier requested a meeting with Randy Wright to discuss the

performance review and Trepagnier’s concerns about his rating. Trepagnier and Randy Wright




Original Complaint and Jury Demand                                                  Page 7 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20              Page 8 of 14 PageID 8



met for approximately an hour and a half. At this point, Trepagnier did not know that he was going

to be terminated. The tone of the meeting was neutral to semi-good until the end of the meeting.

At the end of the meeting, Randy Wright stated, “I still don’t think we have alignment.”

45.     On October 24, 2019, Matt Becker, Ron Martin and Randy Wright met with Trepagnier

and began BDO’s attempt to pressure and force Trepagnier to resign. At the meeting Becker

requested Trepagnier withdraw from BDO. Trepagnier was not provided a withdrawal agreement

until after the meeting.

46.     On November 11, 2019, Ron Martin called Trepagnier to follow up on Trepagnier signing

the withdrawal agreement. Trepagnier asked what the cause for BDO was to ask Trepagnier to

withdraw. Ron Martin stated that there is a “catch all” phrase in Sec 11.4 of BDO Partnership

Agreement that states partners can be forced to withdraw due to material failure to perform his /

her duties. He also said he removed Trepagnier from the OMP role because he was concerned

about the lack of growth in the Dallas tax practice, and that he wanted Trepagnier to focus on

growing large corporate tax practice due to Trepagnier’s connections in the market. He stated

there were no new wins since Trepagnier’s role changed due to Trepagnier efforts. He also stated

Trepagnier was not on the same page with Randy Wright.

47.     These “reasons” were a pretext for age and gender discrimination. None of these items

Ron Martin mentioned were listed in Trepagnier goals for these years.

48.     At the end of the November 11th meeting, Trepagnier told Mr. Martin that he needed more

time to make a decision.

49.     At BDO Trepagnier was disfavored for continued employment because he was perceived

as (and treated as) a “blocker;” Trepagnier was “blocking” younger hires on their way up and




Original Complaint and Jury Demand                                                   Page 8 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20               Page 9 of 14 PageID 9



because he was a male employee who was perceived of as “in the way” of BDO’s efforts to hire

and promote female employees.

50.     Randy Wright engaged in a pattern of hiring young females into BDO and included a false

statement in his otherwise favorable (“Very Successful”) appraisal for the period ending June 30,

2018: “From a people standpoint Paul needs development in two areas – working with high

performing women and treating people equally.”

51.     On November 18, 2019, BDO continued to pressure Trepagnier to resign. Ron Martin

called Trepagnier and requested an update, and then requested that Trepagnier provide a

counteroffer to BDO’s offer. He stated BDO wanted to avoid a BDO Board vote and wanted to

avoid the BDO arbitration process. He told Trepagnier that he had been part of one BDO

arbitration case, that it was not pleasant, and that it took 18 to 24 months to resolve. He said he

spent 4 or 5 days in New York City with BDO and a partner’s attorneys in that matter.

52.     On November 19, 2019 BDO continued to pressure Trepagnier to resign. Ron Martin

called Trepagnier and said he was expecting Trepagnier’s counteroffer. Trepagnier told him he

was still working on it and it would not be ready until the next day. At that point, Ron Martin

became upset.     Matt Becker also continued to pressure Trepagnier to resign.         Becker left

Trepagnier a voicemail message later that afternoon (at 4:58 PM) asking if Trepagnier planned to

respond with a counteroffer and stated, “We are running out of time”.

53.     On November 21, 2019, Trepagnier notified BDO, by letter to Matthew Becker, that he

had a “strong claim for age discrimination.” Trepagnier lawyer’s letter, referring to Trepagnier

and his claim, stated:

        Though he is called a “partner,” it is readily apparent that he is not treated as a
        partner and he would be considered an “employee” under both Texas and Federal
        age discrimination law. BDO’s mandatory retirement policy, which requires
        retirement on June 30th of the fiscal year in which Variable Share Partners reach



Original Complaint and Jury Demand                                                    Page 9 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20                Page 10 of 14 PageID 10



         age 62 is discriminatory on its face. From my review of the facts, it is also apparent
         that BDO routinely terminates partners and employees because of their age and
         replaces them with substantially younger employees or partners. Discovery will be
         necessary on this issue, but it is already evident that there is an age bias as BDO
         requires mandatory retirement of partners within the company based purely on age,
         and numerous Variable Share Partners are pushed out before they can reach age 62
         or older.

54.      Trepagnier’s November 21, 2019 letter also made a counteroffer to BDO, which BDO

rejected.

55.      Over a month later, BDO sent Trepagnier a termination letter on December 31, 2019.

56.      The letter, signed by Kelly Johnson, Chair of the Board, with a courtesy copy to Wayne

Berson, CEO, stated, “you are hereby notified that your partnership interest in BDO USA, LLP,

has been terminated for cause pursuant to Section 11.5(e) of the Partnership Agreement, effective

immediately.

57.      The letter did more than terminate Trepagnier’s partnership interest. The letter terminated

Trepagnier’s job at BDO. Ms. Johnson’s letter made this clear by stating:

         To the extent you have not already done so, you are expected to return all BDO
         computer equipment, client flies, and any and all other BDO Confidential
         information and property to the Firm so that it is received no later than January 6,
         2020.

58.      BDO has a pattern or practice of terminating “partners” based on age. BDO literally

enforces a mandatory retirement policy, based on age. In addition, BDO has a pattern or practice

of forcing “partners” who are at or near age 60, to withdraw, and/or of terminating their

employment under the guise of terminating their partnership interest (and confiscating their BDO

property) if BDO’s efforts to pressure older employees to sign “withdrawal agreements” are

unsuccessful.

59.      BDO furthers this pattern or practice of terminating “partners” based on age (a) by taking

the position that employees covered by the ADEA are “partners” who lack statutory protection



Original Complaint and Jury Demand                                                      Page 10 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20             Page 11 of 14 PageID 11



from age discrimination under the ADEA and applicable state laws that protect employees from

age discrimination, (b) by threatening such employees with a rigged arbitration process whereby

an employee must bring his or her claim of age discrimination for a “conclusive and binding”

decision by an arbitration panel consisting of two members of BDO’s Board of Directors (other

than the Chief Executive Officer) selected by BDO’s Board of Directors and three Partners from

BDO’s practice offices who are not members of BDO’s Board of Directors, (c) by insuring that

the BDO Board of Directors mutually agrees to the members of the arbitration panel, and (d) by

insuring that the conduct of the arbitration shall be in accordance with such procedures as the BDO

Board of Directors adopts and communicates to the Partners.

60.      On January 23, 2020, Trepagnier timely filed a charge of gender and age discrimination

and retaliation against BDO with the Equal Employment Opportunity Commission (“EEOC”) and

co-filed that charge with the Texas Workforce Commission (“TWC”).

61.      Trepagnier’s charge will have been on file for 60 days as of Monday March 23, 2020. At

that time, pursuant to the ADEA, he may bring his federal age discrimination and ADEA retaliation

claims before this court. Trepagnier’s Title VII and TCHRA charges will have been on file for

180 days as of Tuesday, July 21, 2020. At that time, pursuant to Title VII and the TCHRA, he

may bring his Title VII and TCHRA discrimination and retaliation claims before this court.

62.      BDO’s Amended and Restated Partnership Agreement (“Agreement”), within Paragraph

14.7, purports to require any controversy or dispute between a partner and BDO to be resolved by

arbitration wherein the arbitration panel shall consist of two members of the Board of Directors

(other than the Chief Executive Officer) selected by the Board of Directors and three Partners from

the Partnership’s practice offices who are not members of the Board of Directors. Therefore, the




Original Complaint and Jury Demand                                                  Page 11 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20              Page 12 of 14 PageID 12



potential panel of arbitrators is to consist entirely of BDO employees or principles rather than any

neutral.

63.      BDO’s Agreement, within Paragraph 16.10, purports to be governed by the laws of

Delaware, except for Paragraph 14.7 (the arbitration provision), which purports to be governed by

the laws of the State of New York.

64.      New York law states that any mandatory arbitration provision which requires the parties to

the contract to submit to mandatory arbitration to resolve any allegation or claim of discrimination

in violation of laws prohibiting discrimination, is contrary to law and is therefore null and void.

Therefore, under New York Law, the arbitration provision within BDO’s Agreement is null and

void.      See New York Civ. Practice Law and Rules §7515: Mandatory arbitration clauses;

prohibited.

                                     CAUSES OF ACTION

                        COUNT ONE: DECLARATORY JUDGMENT

65.      Trepagnier incorporates by reference the above paragraphs.

66.      Trepagnier brings a claim for declaratory judgment under the Federal Declaratory

Judgment Act, 28 U.S.C. §2201 and §2202, and Federal Rule of Civil Procedure 57.

67.      Trepagnier seeks a declaration that he is properly classified as an “employee” under Texas

and Federal discrimination law under the ADEA, Title VII, and the TCHRA.

68.      Trepagnier additionally and/or in the alternative seeks a declaration that the arbitration

provision within BDO’s Amended and Restated Partnership Agreement violates Texas law in that

it purports to have any arbitration ruled upon by arbitrators chosen from BDO’s own board and

from BDO’s partners. BDO’s arbitration provision does not allow for one or more neutral

arbitrators, and instead, BDO sits as the judge and jury of any dispute. Such provision is contrary




Original Complaint and Jury Demand                                                   Page 12 of 14
      Case 3:20-cv-00335-K Document 1 Filed 02/11/20                 Page 13 of 14 PageID 13



to well established principles of law and should be declared against public policy, void and

unenforceable.

69.      Trepagnier additionally and/or in the alternative seeks a declaration that under New York

Law, the arbitration provision which purports to apply to “any controversy or dispute” is void and

unenforceable because it seeks to apply to discrimination claims, which is contrary to New York

Law.

70.      Because Trepagnier has filed a charge of discrimination and retaliation, and because he

was terminated without cause, a justiciable controversy exists as to each issue upon which

Trepagnier seeks declaratory judgment.

71.      A declaratory judgment on each issue will terminate the uncertainty and insecurity with

respect to the parties’ rights under the BDO’s Amended and Reinstated Partnership Agreement

and under federal and state law.

                                          JURY DEMAND

72.      Trepagnier requests a jury trial on all issues, claims, actions, and defenses in this case

upon which a jury is allowed.

                                      PRAYER FOR RELIEF

         WHEREFORE, Trepagnier prays that BDO be summoned to appear and answer, and that

on final trial, judgment be granted against BDO awarding Trepagnier the following:

         a.      Declaratory judgment that Trepagnier is an “employee” rather than a “partner” for
                 purposes of Texas and federal discrimination and retaliation law under the ADEA,
                 Title VII, and the Texas Labor Code Chapter 21 (the TCHRA).

         b.      Declaratory judgment that the arbitration provision within BDO’s Amended and
                 Reinstated Partnership Agreement violates Texas Law and is void and
                 unenforceable.




Original Complaint and Jury Demand                                                       Page 13 of 14
   Case 3:20-cv-00335-K Document 1 Filed 02/11/20              Page 14 of 14 PageID 14



      c.     Declaratory judgment that the arbitration provision within BDO’s Amended and
             Reinstated Partnership Agreement violates New York Law and is void and
             unenforceable.

      d.     Cost of suit; and

      e.     Other legal and equitable relief to which Trepagnier may justly be entitled.


DATED: February 11, 2020                           Respectfully submitted,

                                                   Gillespie Sanford, LLP
                                                   4925 Greenville Ave., Suite 200
                                                   Dallas, Texas 75206
                                                   Tel.: (214) 800-5111
                                                   Fax: (214) 838-0001

                                                   By /s/ Hal K. Gillespie
                                                        Hal K. Gillespie (Lead Attorney)
                                                        Texas Bar No. 07925500
                                                        hkg@gillespiesanford.com
                                                        Joseph H. Gillespie
                                                        Texas Bar No. 24036636
                                                        joe@gillespiesanford.com

                                                   ATTORNEYS FOR PLAINTIFF




Original Complaint and Jury Demand                                                Page 14 of 14
